Mr. Justice Rigau,
with whom Mr. Justice Hernández Matos and Mr. Justice Ramírez Bages join,
concurring.
San Juan, Puerto Rico, April 15,1970
I concur with the result of the opinion of the Court because I understand, as it understands, that the prosecuting attorneys do not have power to intervene in divorce cases. About that particular, in the opinion of the Court, the legislative power of the country is exhorted to determine whether to givp intervention to the State in said cases. Said exhortation is made, I understand, because the Court is preoccupied by false allegations of residence in Puerto Rico which, it is said or assumed, are made in the courts in those litigations.1 ■
Of course, I do not favor perjury in cases of divorce nor in any case but I deem that invoking legislative action on this matter of divorces should be made in order that the same be treated with a greater sense of realism and with more compassion and humanity than is done by the obsolete legislation still in force. Every divorce action is painful even when its finality is keenly desired. I do not believe that we should aggravate the mortification suffered by those grieving souls who appear in courts in these cases.
*38Our legislation on divorce should be modernized and humanized. In the Memoir of the Judicial Conference of Puerto Rico held in December 1958, there appear some proposals made by the Committee on Family Relations and Juvenile Delinquency which should be taken into consideration by everyone and especially by our lawmakers. Said Committee introduced a project about amendments to the Civil Code in the matter of divorce. In the aforementioned Conference, the Chairman of that Committee, the Hon. Antonio R. Barceló, Jr., then Superior Judge, expressed himself, in part, as follows:
“The principal defect in the present Divorce Law is that husband and wife are adversary litigants; that one should be found guilty and the other should be found innocent; that the guilty spouse should be sanctioned and the innocent spouse rewarded. In each one’s effort to prove his- innocence and the other’s guilt, they lose respectability and decency and the proceedings can produce disagreeable sanctions. If both are found guilty, none can obtain a judgment in his favor and the marriage should continue in full force and effect, notwithstanding how damaging for the parties, their children, and society it might be.
“A divorce law should be oriented to promote happiness and not unhappiness; to procure that the litigants behave themselves in an amicable and not a hostile manner; to maintain family cohesion and not to precipitate its destruction; to see to it that the remedy claimed is grounded on the individual’s right and not on another’s guilt. When the husband and wife have to permanently separate themselves, they should do it without the indignities, hostilities, doubts, and aggressions which many of the divorce actions entail. The welfare of the family, and especially that of the children, should receive principal attention. This law adopts a therapeutic aspect of the divorce, and is inspired by the principle that courts should be an instrument of aid to the parties and not a combat arena. The first allegation of the moving party should be entitled ‘petition’ instead of complaint and the title of the case should be Tn re: The Family of -,’ instead of ‘John Doe versus John Doe.’
“Let us outline the contents of this project. As we said, the remedy claimed should be grounded on the right of the individual *39and not on another’s guilt, with the corollary that there would be no innocent or guilty spouse. The defense of recrimination as a bar to the remedy claimed is eliminated, so that it Gasts aside what constitutes in our time the judicial anomaly that the divorce does not lie when both spouses have cause for the same with the sole exception of that grounded on separation.
“The causes for divorce are grouped considering them as violations to three fundamental affirmative rights and duties, that is, the law is given an affirmative instead of a negative focus; that is, the three fundamental principles of marriage: fidelity, mutual respect, and partnership, and this is defined. The remedies of legal separation and limited legal separation with their causes and the manner to determine the state of legal separation are established. The principle that the right to the requested remedy is subjected to the welfare of the children and the interest of the State is consecrated. The act of conciliation of the parties is required in all cases where there are minor children. Actually it is only required in cases of cruel treatment, grave injury or abandonment. It is not extensive to the separation. The wife is placed on the same footing as the husband in the obligations to support in harmony with the prohibition against discrimination on account of sex contained in Art. II, § 1 of the Constitution of the Commonwealth of Puerto Rico. Flexibility is given to the provisions concerning the care of the children in order that the discretion of the court in the exercise of the power of parens patriae may be dispensed without any inconveniences, with a view to the welfare of the minors. New remedies are created for the protection of the spouses and their rights to property in the conjugal partnership.”
More than eleven years have elapsed and no action has yet been taken as to those recommendations of that Committee on Family Relations and Juvenile Delinquency of the Judieial Conference. But not long ago, at the beginning of the current year, a distinguished lawmaker and lawyer, with courage and human feeling, introduced a legislation to reform the one in connection with this matter of divorce. In his report (which we will take care of further on), before the Judicial and Government Commissions of the House of Repre*40sentatives, on February 2, 1970, Mr. Benny Frankie Cerezo quoted the paragraphs which we transcribe hereinafter of the Puerto Rican writer and lawyer, Nemesio R. Canales. We include said paragraphs despite the fact that they are written in a humoristic tone because back of that fine screen of humorism the human compassion which they entail can be noted. We believe that for that same reason said lawmaker included them in his report. Nemesio Canales, after criticizing the provision of law which prohibits granting the divorce when the parties agree to request it, wrote the following:
“You, dear sir, will find the doors of a court of justice wide open to request and obtain the dissolution of the marriage bond, provided you can allege and prove in the face of the whole world during an oral and public trial, that between you and your wife any of the eight frightful things which the Code points out as a cause for divorce has occurred. ■ .
“Any of those eight things (then there were eight) — adultery, habitual drunkenness, cruel treatment, etc. — very well proven, that is, very well brought out to public shame, well manifested time and time again before the curious eyes of the public, in the stands of a court, will entitle you to the divorce decree which you desire. But, certainly, there has to be a struggle; there must be a judicial quarrel where both spouses wash their dirty linen in public and try to cover each other with the greatest possible ignomy; there has to be one who wants to get out of the conjugal cage and another who blocks his way at any cost; there has to be one who says yes and another who shouts no. Because if you have the misfortune of reaching peacefully, without need of a scandal, an agreement or covenant by which both declare themselves incompetent to continue life in common . . . you are already doomed, and there is no divorce!
“It means my friend, that the law tells you: ‘Provided you have inflicted or suffered. one or more of the eight frightful things, and judicially request or are requested the divorce, it is alright; I shall grant it after the investigation and the subsequent scandal.’
“But if I happen to find out that you — both—in view of the circumstances, have had the good sense of being in agreement as to the impossibility of continuing being tied up, and have *41agreed to procure the divorce in the most brief, economical, and discreet manner, then certainly I shall harass you, punishing you to continue dragging the chain for centuries !”2
In Ms cited report of February of this year the lawmaker, Mr. Cerezo, expresses himself in part, as follows:
“The superficial consideration by any citizen of the situation prevailing in our courts in relation to divorce actions would suffice to become aware of the imperious necessity that exists of adjusting the judicial rules on that matter to the social reality in which we have to live.
“Until the present time, our legal system has dealt with the • dissolution of marriage practically in the same manner in which it deals with actions for damages or the breach of any contract. That is, on the grounds of a contentious proceeding where both parties submit evidence to support a series of allegations.
“The causes which our Civil Code offers as means to dissolve the bond which joins a man and a woman part from the basis that a spouse has been offended by his companion in certain areas of conduct predetermined by law. However, the first consideration in an action of this nature should not be what one person did to another, but whether the bond of affection which joined the two persons is irremediably broken, irrevocably dead. The proceeding of dissolution of a marriage should, then, be more in the nature of an investigation than of a trial. . . .
“I am vigorously propelling a measure which creates the cause of consent of both spouses or ‘mutual consent’ for the divorce and which eliminates the concept of guilt in this cause and in the separation for three years....
“During many years I have been a witness, as all of you have been, of the farces which are daily presented in our courts in the effort’ made by the spouses involved in an action of divorce and the judge who hears the case, to adapt to this problem the recourses which the law has provided....
“Making the proceedings for divorce more sincere and adjusting them to reality does not impair the importance of marriage. The basis of the stability in the home is not the marriage as a civil institution or as a judicial or ecclesiastic *42decree. The basis of stability in marriage is love, understanding, tolerance, and mutual respect between the spouses. Therefore, the primordial thing in marriage is not its invulnerability as a contract.
“If a married couple, after a serious attempt to harmonize their relations, finds out that conjugal life is not possible any more, that they live spiritually divorced, why should they keep on pretending? Perhaps they could dissolve that marriage within a harmonious climate, but pursuant to our Code, they have to resort obligatorily to an adversary proceeding where they face and consecrate each other as enemies. The law expressly prohibits them to come to an agreement in order to end a relationship whose only raison d’etre does not exist any more. The idea is that, in hearing the allegations of both parties, and the testimony of witnesses who hardly ever know the issue involved, as the facts occur generally in the intimacy of the home — the court has sufficient elements of judgment to determine who is the guilty spouse and who is the innocent one.
“However, that same law which demands ‘guilt’ in one of the parties and ‘clean hands’ in the other, accepts recrimination as a defense and allows that in a complaint which has not been answered, one of the parties only may introduce evidence to establish the facts which have given rise to the cause. And we all know that reasons exist, many of them foreign to the guilt, for which a spouse prefers not to answer a complaint in a divorce action and to be considered therefor guilty, instead of publicly facing a judicial proceeding of this nature.
“The concept of ‘mutual consent’ deals with the divorce giving the parties the opportunity of settling their differences in an atmosphere of relative harmony within an irreconcilable situation. In the cause, as well as in the separation for three years, the concept of guilt is erased.
“This concept, which, as we have said, is the product of an adversary system, requires the testimony of the parties. This testimony may become bitter and damaging and leaves, generally, great residues of hostility between the divorced couple, seriously affecting the children, who by virtue of those testimonies, assume attitudes in favor or against their parents. . . .
“What is important, then — is not to save a marriage which is already destroyed. That would only result in a greater disorientation in the family. A child who lives with parents who *43are constantly recriminating each, other cannot be happy; a youth who lives in an atmosphere of disdain and hate cannot grow up with the idea that marriage is good.
“What'is important is, that although two persons have in any manner violated the relationship which joined them — the life of the children can be saved reorienting it towards a new type of paternal relationship which allows an understanding of the human elements which have brought about the separation. . . .
“We believe that the project which we have filed represents a step forward in that direction. In the first place, the concept of guilt in the cause for separation for three years is eliminated. If what only has to be proven to the court is the objective fact of the separation, there is no reason why one party has to be branded with a guilt that has not even been established.
“In the second place — we repeat — the cause of ‘mutual consent’ is added. It has been said that this cause constitutes an open door for divorce. Nothing is farther away from the truth. The ones who support this have not read carefully the project of law filed. The cause is not easy. It seems to me that it is the most difficult and the one which guarantees with more certainty the welfare of the children.
“In the first place, it demands that the spouses be in agreement. It suffices that one of them refuses in order for this cause not to exist. Moreover, first class evidence should be offered to the court to establish that the necessary measures to safeguard the welfare of the children have been taken. This includes boarding, support, custody, potestas, and other relationships — everything, of course, in accordance with the economical status of the parents.
“In addition, from the filing of the complaint, six months should elapse in order for the divorce to be granted — period which gives rise for a possible reconciliation....
“This clamor to humanize and bring nearer to reality the proceedings for divorce has found echo in other jurisdictions. Some have gone further than what we intend.”
We have cited the foregoing three authors because they make sincere and well-intentioned contentions. The pronouncements cited are, we believe, representative of that “clamor to humanize and bring nearer to reality the proceedings for *44divorce” which is noted everywhere. We have not pretended to offer final solutions here but we deem, as we said before, that if the legislative power is to take action about this matter it should be to modernize and humanize it, not to make it more cruel.

 The year of residence in Puerto Rico is not necessary when the act on which the action is based was committed while one of the spouses resided here. Section 97, Civil Code; 31 L.P.R.A. § 331. See Mestre v. Pabeyón, 84 P.R.R. 356 (1962) and González v. Santiago, 84 P.R.R. 366 (1962).


 Paliques, p. 173, Editorial Universitaria de Puerto Pico (1952).